DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 11, 16, 19 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Marks (US Patent Publication No. 2008/0307845 A1) as evidenced by Slomkowski et al. (IUPAC Recommendations, 2011) in view of Rautschek (US Patent Publication No. 2019/0117552 A1) and further in view of Narayanan et al. (US Patent No. 5,293,229).

In regard to claims 1 and 3-4, Marks is directed to a plant treatment composition [Paragraph 0050] comprising:
an aqueous phase comprising a plant nutrient (e.g. water and water-soluble nutrients) [Paragraph 0022-0023];
an organic phase comprising a substituted urea, wherein the substituted urea is diphenyl l urea [Paragraph 0018], dissolved in an organic solvent (e.g. ethanol) [Pages 5-6, Examples]; and 
an emulsifier [Paragraph 0022] comprising an ethoxylated alcohol [Paragraph 0027] comprising an ethoxylated isotridecyl alcohol;
wherein the composition includes a weak acid in an amount sufficient (e.g. 0.05 to 3% w/w) to lower the pH of the composition [Paragraph 0033], which would necessarily allow for a pH in the range of 1 to 4 [See Applicant’s Specification Page 5, Paragraph 1 demonstrating “The amount of acid, e.g. weak acid, may suitably be an amount of from 0.05 to 3% w/w, based on the total weight of the plant treatment composition, for example at about 1% w/w. These relatively small quantities are sufficient to lower the pH of the composition sufficiently to provide for the advantages discussed above.”], wherein  the composition is in the form of an emulsion having droplets of the organic phase dispersed in the aqueous phase (e.g. emulsifiable concentrates/dispersible in water) [Paragraphs 0044-0045],j wherein the composition is in the form of a micro-emulsion [Paragraph 0044] and microemulsions are defined as stable systems with dispersed domain diameter (e.g. droplets) varying from 1 to 100 nm [Slomkowski, Page 2239];
wherein the plant nutrient is water soluble and dissolved in the aqueous phase [Paragraph 0022-0023]; and
wherein the plant treatment composition comprises the diphenyl urea compound (e.g. substituted urea) in a range of from 30 to 300 ppm, based on the total weight of the plant treatment composition [Paragraph 0020];
wherein the composition further comprises (most preferably) from 4% to 6% w/w calcium, based on the total weight of the plant treatment composition [Paragraph 0012], and a magnesium nutrient mineral, zinc, and/or iron most preferably from 4 to 6% [Paragraph 0023].

Marks discloses an emulsifier [Paragraph 0022] comprising an ethoxylated alcohol [Paragraph 0027] but does not explicitly disclose an ethoxylated isotridecyl alcohol.

Rautschek et al. is directed to aqueous emulsions comprising nonionic emulsifiers [Paragraph 0002]. Proposed emulsifiers for producing microemulsions are predominantly nonionic emulsifiers and in particular ethoxylated alcohols. Examples are ethoxylated trimethylnonanol, ethoxylated isotridecyl alcohols, ethoxylated isodecyl alcohols, mixtures of ethoxylated isotridecyl alcohols and ethoxylated oxo alcohols (i.e. branched alcohols) having 10 carbon atoms and ethoxylated fatty alcohols such as n-dodecanol.

In view of the similarity between the Marks and Rautschek references (e.g. directed to emulsifiers for forming microemulsions) and the subgenus (e.g. ethoxylated isotridecyl alcohol) within the disclosed genus (ethoxylated alcohol), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the claimed subgenus from the genus based on the reasonable expectation that structurally similar species usually have similar properties.

Marks discloses an organic phase but does not disclose wherein the organic solvent has a solubility in water of less than 10 g/L and comprises or consists of an alkyl amide of Formula II. The Marks reference does not disclose the emulsion storage properties (e.g. wherein the emulsion remains homogenous during two weeks of storage between the claimed temperatures)

Narayanan et al. is directed to an emulsifiable concentration of an agriculturally active chemical [Abstract] comprising a hydrophobic solvent comprising the amide of the Formula:

    PNG
    media_image1.png
    100
    279
    media_image1.png
    Greyscale

The amide is, for example, N-N-dimethyl decamide [Claim 8]. Use of a hydrophobic solvent (e.g. solubility in water less than 10 g/L) such as those disclosed by Narayanan avoids precipitation of the active ingredient (e.g. substituted urea) [Column 2, lines 8-11]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the organic solvent of the Marks reference for a hydrophobic solvent of the claimed Formula I because such solvents overcome precipitation and nonuniformity of agricultural emulsion concentrates [Column 1-2]. One of ordinary skill in the art would have been motivated to do so to improve storage and handleability of Marks’ composition.  Furthermore, Narayanan describes a storage stable emulsion. It is often necessary to store the diluted concentrate for extended time periods until the actual application to the plants. Consequently, it is important that the diluted form of the concentrate exhibit good stability with respect to the uniformity of the emulsion and to avoid precipitation of the active ingredients. If non-uniformity or precipitation occurs in the diluted form, then non-uniformity will result in the application of the diluted formulation to the plants [Column 1, line 56 – Column 2, line 15]. Although the prior art references do not disclose storage stability with the specific requirements as claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate Mark’s micro-emulsion in the form of a storage stable composition able to withstand temperature swings over am appropriate period of time One of ordinary skill in the art would have been motivated to do so because storage stable emulsions avoid precipitation of the active ingredient on extended storage [Narayanan, Column 2, lines 60-65].

In regard to claim 11, Marks discloses a substituted urea, wherein the substituted urea is diphenyl l urea [Paragraph 0018].

In regard to claims 16 and 19, Narayanan et al. disclose an organic solvent comprising the amide of the Formula:

    PNG
    media_image1.png
    100
    279
    media_image1.png
    Greyscale

The amide is, for example, N-N-dimethyl decamide [Claim 8] (e.g. comprising a chain of at least four consecutive carbon atoms). N-N-dimethyl decamide is insoluble in water and is therefore considered to meet the limitation having a solubility in water of less than 2g/L.

In regard to claim 24, Marks discloses a composition in the form of a microemulsion [Paragraph 0044].

In regard to claim 25, Marks’ Examples [Pages 5-6] disclose a weight ratio of aqueous phase (e.g. water) to the organic phase (e.g. ethanol) within the claimed range 999:1 to 1:1 by weight.

In regard to claims 26-27, Marks discloses a composition comprising up to 15% w/w, more preferably 2 to 15%, and most preferably from 4 to 6% w/w calcium, based on the total weight of the plant treatment composition [Paragraph 0012] and diphenyl urea in a range of from 30 to 300 ppm, based on the total weight of the plant treatment composition [Paragraph 0020].

Response to Arguments
Applicant argues (Pg. 5), the 04/22/2022 amendments to claim 1 (e.g. narrowing  R' and R" of Formula II in claim 1 to methyl) complies with the written description requirement. At page 9, lines 1-6 of the specification as originally filed, R' and R" of Formula II are described as independently selected from hydrogen and C1-4 alkyl, with N,N-dimethyldecanamide listed as an exemplary species of Formula II. Further, R is optionally identified as C8-12 alkyl which falls within the definition of Formula II as defined in claim 1. This argument is persuasive and the rejection of claim 1 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in view of Applicant’s amendments to the claims.

Applicant argues (Pg. 5) the amendments to claim 1:  "4% to 12% w/w calcium and from 0.1% to 5% w/w zinc” "pH of 1 to 4” are not disclosed or made obvious in view of the Marks, Slomkowski, Rautschek and Narayanan prior art references. This arguments is not persuasive. A new ground of rejection is presented above in which Marks comprises (most preferably) from 4% to 6% w/w calcium, based on the total weight of the plant treatment composition [Paragraph 0012], and a magnesium nutrient mineral, zinc, and/or iron most preferably from 4 to 6% [Paragraph 0023]. The composition of Marks includes a weak acid in an amount sufficient (e.g. 0.05 to 3% w/w) to lower the pH of the composition [Paragraph 0033], which would necessarily allow for a pH in the range of 1 to 4. This is confirmed by Applicant’s Specification Page 5, Paragraph 1: “The amount of acid, e.g. weak acid, may suitably be an amount of from 0.05 to 3% w/w, based on the total weight of the plant treatment composition, for example at about 1% w/w. These relatively small quantities are sufficient to lower the pH of the composition sufficiently to provide for the advantages discussed above.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        June 20, 2022